Exhibit 10.25

 

GRAPHIC [g40741kqi001.jpg]

 

February 22, 2011

 

Mr. Jeffrey A. Anderson

12 Cedargrove

Coto de Caza, CA  92679

 

RE:  Offer of Employment

 

Dear Jeff,

 

I am delighted to confirm the offer of employment that we made and you verbally
accepted. REVA Medical has offered and you have accepted the position of Vice
President of Clinical and Regulatory Affairs. In this position you will be a
valuable member of the REVA team and report directly to me.

 

Please accept this letter that details the terms of our offer of employment.

 

Starting Date:  Your starting date will be Tuesday, February 22, 2011.

 

Salary:  Your bi-weekly salary will be $9,231, exempt classification, which
equates to an annual salary of $240,000.

 

Bonus Program:  To provide incentive and reward for excellent performance, REVA
is working with its Compensation Committee of its Board of Directors to
establish a Bonus Program for senior executives. The Bonus Program will likely
be based on a combination of individual and Company-wide objectives, with
measurement against the objectives to occur at or near December 31 year end and
payment of bonuses, if any, to occur by March 15th of the following. Your
proposed target bonus in this program, if approved by the Compensation
Committee, would be 30% on an annual basis.

 

Stock Options:  In order for you to share in the success of the Company, and to
incentivize you to help achieve that success, you will be granted an option to
purchase 50,000 shares of REVA Medical common stock. Additionally, you will be
eligible for future stock option grants based on performance. This option is
subject to approval by the Board of Directors at a meeting held following your
employment, at which time the exercise price and vesting periods will be
determined.

 

In your position of Vice President of Clinical and Regulatory Affairs, you will
be a Section 16 officer (as defined by the SEC) and an “insider” with respect to
REVA. You will be provided a copy of the Company’s Insider Trading Policy; any
securities transactions entered into by you (or controlled by you, or from your
advice, or resulting from, etc.) will be bound by the policy.

 

5751 Copley Drive, Suite B, San Diego, CA 92111 · (858) 966-3000 · (858)
966-3099 (FAX) · www.teamreva.com

 

--------------------------------------------------------------------------------


 

Benefits:  REVA provides medical, dental, life, ADD, and short- and long-term
disability insurance, all with premier carriers and at minimal cost to
employees. Additionally, the Company offers a 401(k) Plan with a fully vested
matching feature. You will receive 120 hours of Personal Time Off per year,
which accrues ratably throughout the year.

 

You will have an opportunity to ask questions before enrolling in any of the
Company’s benefit plans. General information regarding insurance benefits is
available from Human Resources and may change from time to time.

 

Travel Arrangements:  REVA anticipates that you will travel to all clinical
studies, whether they be inside or outside the United States, and that this
travel may be extensive from time-to-time. To accommodate your travel schedule,
you will be offered the ability to travel business class on all flights greater
than four hours, if financially reasonable.

 

Severance:  In the event your employment with the Company is terminated without
Cause (as defined below) or if you resign for Good Reason (as defined below),
you will be entitled to receive three months’ base salary and COBRA (medical and
dental insurance coverage), in each case, payable in substantially equal
installments in accordance with the Company’s payroll practices, as severance,
in exchange for your signing and not revoking a severance agreement and general
release against the Company and its affiliates within 60 days following your
termination of employment (“Severance Agreement”). For purposes of this
Agreement, Cause is defined as; (i) willful failure by the Employee to
substantially perform his duties hereunder, other than a failure resulting from
the Employee’s complete or partial incapacity due to physical or mental illness
or impairment, (ii) a willful act by the Employee which constitutes gross
misconduct and which is injurious to the Company, (iii) a willful breach by the
Employee of a material provision of this Agreement, (iv) a material and willful
violation of a federal or state law or regulation applicable to the business of
the Company, or (v) termination of your employment in connection with the
bankruptcy, insolvency, liquidation, or similar winding-up of the business of
the Company. No severance benefit would be paid or provided to the Employee
under this Agreement on account of a termination for Cause.

 

“Good Reason” shall mean solely and specifically:  (i) any reductions by more
than ten percent in your base salary or any guaranteed bonus, (ii) a material
diminution of your job duties or responsibilities, or (iii) a change in the
location of your employment of more than 35 miles (which is material) from its
current location unless such relocation is within 50 miles of your principal
residence.

 

Confidentiality Agreement and Confidential Information Belonging to Others:  The
success of REVA Medical is partly due to its competitive edge. To maintain that
edge, we require employees to sign an Employee Proprietary Information and
Inventions Agreement. REVA Medical believes that its employees are talented
individuals who are hired based upon their qualifications and experience. 
Therefore, we do not permit employees to possess or to disseminate any
confidential or proprietary information belonging to their former employers
while on REVA Medical property.

 

2

--------------------------------------------------------------------------------


 

Other Terms and Conditions:  We at REVA Medical believe that the relationship
between the Company and its employees can only be fruitful if both parties agree
that it is desirable to continue the relationship. For this reason, your
employment will be considered employment at-will. This means that employment is
for no fixed term and that either party has the freedom to terminate the
relationship at any time, for any reason.

 

This letter and the Employee Proprietary Information and Inventions Agreement
contain the complete understanding we have about the terms of your employment.
No other writing or understanding exists that contains different terms.

 

This agreement can be modified only in writing signed by the President of this
company.

 

Please sign one copy of this letter and return it to the Company indicating your
acceptance and agreement. The other copy is for your records.

 

Sincerely,

 

/s/ Robert K. Schultz

 

 

 

 

 

Robert K. Schultz

 

 

President and Chief Operating Officer

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

/s/ Jeff Anderson

 

2/22/11

Signature, Jeff Anderson

 

Date

 

3

--------------------------------------------------------------------------------